Greggory J. Savage (5988)
Gregory S. Roberts (9092)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P.O. Box 45385
Salt Lake City, UT 84145-0385
gsavage@rqn.com
groberts@rqn.com

Attorneys for Defendant



                    IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


TAHER FAKHRUDDIN SAHEB, also known                  NOTICE OF APPEARANCE OF
as TAHERBHAI K QUTBUDDIN, also                              COUNSEL
known as TAHER BHAI QUTUBUDDIN,

       Plaintiff,

v.

MUFADDAL BURHANUDDIN                                     Case No. 2:18-CV-00043-BCW
SAIFUDDIN,

       Defendant.



       Please take notice that Greggory J. Savage of the firm of Ray Quinney & Nebeker P.C.

hereby enters his appearance as counsel for Defendant.

       DATED this 13th day of November, 2018.
RAY QUINNEY & NEBEKER



/s/ Greggory J. Savage
Attorneys for Defendant




  2
                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of November, 2018, I electronically filed the

foregoing NOTICE OF APPEARANCE OF COUNSEL with the Clerk of the Court using the

CM/ECF system, which sent notification of such filing to the following:

          Alan L. Sullivan
          SNELL & WILMER, L.L.P.
          Gateway Tower West
          15 West South Temple, Suite 1200
          Salt Lake City, UT 84101-1547
          asullivan@swlaw.com

          R. Stephen Marshall
          MARSHALL OLSON & HULL
          10 Exchange Place, Suite 350
          Salt Lake City, UT 84111
          smarshall@mohtrial.com

          Attorneys for Plaintiff



                                                /s/ Pauline Langston


1472086




                                                    3
